J-S12001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KENTLIN HOPKINS                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    B & C HAULING, BRADLEY L.                  :   No. 1633 MDA 2017
    HORST, AND COLLEEN HORST                   :

                  Appeal from the Order September 27, 2017
       In the Court of Common Pleas of Schuylkill County Civil Division at
                               No(s): S-86-16


BEFORE: LAZARUS, J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                           FILED MARCH 12, 2018

        Kentlin Hopkins appeals from the order dismissing, as frivolous and with

prejudice, his action filed against Appellees, Bradley and Colleen Horst (the

Horsts). After review, we quash the appeal.1

        Although not clearly articulated in his brief, what we can discern from

the record is that in May 2016, Hopkins attempted to file a breach of contract

action against the Horsts. Hopkins alleges that the Horsts, who own a hauling

company, verbally agreed to pay Hopkins’ retainer fee to have his book

published. Hopkins claims that the Horsts broke their agreement, failed to

stay in touch with him, and “ha[ve] taken full control over [his] property



____________________________________________


1   Appellees have not filed a brief on appeal.
J-S12001-18


(book).” Appellant’s Brief, at 4.     He asserts that when the agreement fell

apart and he initiated the underlying action, his attempts to serve the Horsts

with the complaint were unsuccessful. He avers that the court should rule in

his favor and grant him everything requested in his complaint because the

Horsts are aware of the civil action against them and have “cho[sen] to ignore

the proceedings.” Appellant’s Brief, at 8.

      Hopkins has failed to comply with Pa.R.A.P. 2111, by failing to include

a scope and standard of review and a proper statement of questions involved

in the appeal. Rather, Hopkins lists alleged facts as his questions and makes

legal conclusions in his statement of the case and procedural history. Most

fatal to his appeal, however, is his failure to provide any cogent legal argument

supported by record evidence, relevant rules, statutes or case law. In sum,

Hopkins’ brief is incomprehensible and, as a result, he has hampered our

ability to conduct meaningful appellate review. Pursuant to Pa.R.A.P. 2101,

“if the defects in the brief . . . of the appellant are substantial, the appeal or

other matter may be quashed or dismissed.”          Accordingly, we quash the

instant appeal.

      Appeal quashed.




                                      -2-
J-S12001-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/2018




                          -3-